                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

KAILA DIETZ,

       Plaintiff,                                           Case No. 3:18-cv-3

               vs.

COMMISSIONER OF SOCIAL SECURITY,                            District Judge Thomas M. Rose
                                                            Magistrate Judge Michael J. Newman
       Defendant.


         AMENDED ORDER ADOPTING REPORT AND RECOMMENDATION


       This case is before the Court on Plaintiff’s motion to alter or amend the judgment pursuant

to Fed. R. Civ. P. 59(e). For good cause shown, Plaintiff’s motion (Doc. #20) is GRANTED.

Having reviewed the Report and Recommendation of the United States Magistrate Judge (Doc.

#17), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and noting that no objections

have been filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, the Court ADOPTS said Report and Recommendation.

       Accordingly, it is hereby ORDERED that:

       1.   The Report and Recommendation (Doc. #17) is ADOPTED in full;

       2.   The Commissioner’s non-disability determination is REVERSED;

       3.   This matter is REMANDED to the Commissioner under the Fourth Sentence
            of 42 U.S.C. § 405(g) for an immediate award of benefits; and

  4.   An amended judgment entry issue and this case remain terminated on the docket
       of this Court.

Date: May 21, 2019                                  *s/Thomas M. Rose
                                              ____________________________________
                                                              THOMAS M. ROSE
                                                      UNITED STATES DISTRICT JUDGE
